



Exhibit 10.2


Relocation Agreement


TO
Brent Shafer
 
 
 
 
 
 
 
 
FROM
Global Mobility
 
 
 
 
 
 
 
 
DATE
February 19, 2018
 
 
 
 
 
 
 
 
SUBJECT
Relocation Agreement
 
 
 
 
 
 
 
 



This Relocation Agreement (this “Agreement”) sets out the arrangements of your
relocation from Park City, UT to Kansas City, MO. The terms and conditions of
your relocation are strictly confidential and must be held so by you and any
other party who has access to the relocation arrangements, unless otherwise
required by applicable law. All terms and conditions of your relocation are
governed by this Agreement and the Platinum Relocation Guideline (the
“Guideline”), which is attached hereto as Exhibit A and incorporated into this
Agreement by reference. Any exceptions to the Guideline are explicitly noted in
this Agreement. Capitalized terms used but not defined herein are defined in the
Guideline. Please review and sign below to indicate your agreement with the
terms of this Agreement.


Relocation Assistance


•
Cerner will provide two (2) house-hunting trips to Kansas City, MO. Reimbursable
expenses include airfare, lodging, per diem or actuals, in accordance with
Cerner’s Travel Policy.



•
Cerner will provide a start-up allowance of $80,000 USD in lieu of home sale
assistance. The lump sum payment will be paid to you net of taxes and Cerner
will pay the taxes on your behalf at the IRS published supplemental rate.



•
Cerner will provide a miscellaneous allowance of $15,000 USD. The lump sum
payment will be paid to you net of taxes and Cerner will pay the taxes on your
behalf at the IRS published supplemental rate.



•
Cerner will arrange for the packing and shipping of personal goods from Park
City, UT to Kansas City, MO in accordance with the Guideline. Cerner will cover
the full cost of the household goods shipment, including taxes.



•
Cerner will ship up to three (3) vehicles from Park City, UT to Kansas City, MO.



•
Cerner will provide temporary accommodations in the Kansas City, MO for up to 90
days.



•
Cerner will provide Home Purchase Assistance Reimbursement in Kansas City, MO.
This covers normal and customary closing costs such as appraisal, inspection,
application fees, title insurance, government recordings and other miscellaneous
charges. Please refer to the Guideline for covered costs.



•
The Platinum Relocation Guideline is attached and the total cost of the
relocation not to exceed $380,000 USD.








--------------------------------------------------------------------------------





By signing below, you agree to the terms and conditions of the Guideline and
this Agreement. A signed Agreement must be received by Global Mobility before
any assignment benefits will be initiated. This Agreement is your entire
agreement with Cerner concerning the subject matter hereof, and this Agreement
cancels, terminates and supersedes any of your previous oral or written
understandings or agreements with Cerner or with any director, officer or
representative of Cerner with respect to your relocation. Cerner has the right,
in its sole discretion, to amend and/or terminate this Agreement and/or the
Guideline at any time.






/s/ Brent Shafer
 
 
2/22/2018
 
Brent Shafer
 
 
Date
 
 
 
 
 
 
 
 
 
 
 
/s/ Julia M. Wilson
 
 
2/22/2018
 
Julia Wilson, EVP & Chief People Officer
 
 
Date
 






--------------------------------------------------------------------------------





Exhibit A




Platinum Relocation Guideline




The Platinum Relocation Guideline (this “Guideline”) documents the relocation
benefits available. Cerner’s relocation benefits are administered through
Cerner’s relocation provider, Graebel. All requests for relocation assistance
should be directed to Global Mobility prior to any relocation activities taking
place.


Eligibility


This Guideline applies to newly hired or current associates who move at Cerner’s
request. The associate’s move must meet the IRS 50-Mile Rule to qualify for
relocation assistance, which means that the distance between the associate’s
former residence and new place of employment must be 50 miles more than the
distance between the associate’s former residence and former place of
employment. The IRS 50-Mile Rule also requires that the associate’s move be made
within 12 months from the hire or transfer date, although the associate is
expected to begin working in the new work location on the agreed upon hire or
transfer date. If a move has not taken place within 12 months from the hire or
transfer date, all relocation benefits will be forfeited and any relocation
benefits already distributed will be 100% recoverable according to the Repayment
Provision of this Guideline.


Shipment of Personal Goods


Cerner will pay the expenses for a full-service move from the current location
to the receiving location, including packing, valuation and transit. Graebel
will make arrangements for a moving company to contact the associate to begin
this process. Please see the table below for specific services that Cerner will
provide as a part of this benefit. The final shipment invoice amount will be
recoverable according to the Repayment Provision of this Guideline.


Cerner will provide
Cerner will NOT provide
Packing, loading, transporting and unloading goods, including crating and
uncrating of all televisions (plasma, LCD, or any other HDTV that requires
crating)


Overtime charges on nights and weekends


30 days of storage (household goods only)


Storage greater than 30 days or storage of autos


3rd party services for: washer, dryer or refrigerator hook ups, piano,
grandfather clock, waterbed, and/or pool table (as long as these items are being
utilized at origin)


3rd party services for: hot tub, basketball goal, swing sets, additional wiring
for washer, dryer or refrigerator, exercise equipment, computer/audio systems,
light fixtures, fireplace doors, satellite dishes


Transportation of automobiles - 1 car or 2 cars if move is greater than 1000
miles


Transportation of hot tubs, boats and other recreational vehicles


Waste management - 1 trip
Elevator charges, stair carry or shuttle service (if necessary)


Transportation of the following items: firewood, lumber, flammable items, guns,
ammunition, pets, plants, collections (i.e., jewelry, stamps, wine, etc.)


Valuation: Full replacement value with zero deductible based on$6.00 per pound,
up to $100,000.
Additional valuation coverage





Final Move Trip


Cerner will reimburse one-way economy-class airfare, direct-route mileage, or
alternate mode of transportation, along with enroute hotel (as applicable) for
the associate and accompanying legal dependents for the final trip to the
destination location. Travel arrangements must be made through Cerner’s approved
travel provider and follow the appropriate Cerner Travel Policy. Expenses must
be submitted to Graebel with a copy of the receipt within 30 days of incurring
the expense.







--------------------------------------------------------------------------------





Temporary Accommodations


Cerner will provide assistance with furnished temporary accommodations
(housing), if necessary, prior to securing permanent housing in the destination
location. The associates responsible for meals and incidentals. Temporary
accommodations will be booked by Graebel Relocation. If the associate is
purchasing a home in the new location, the associate is eligible for up to 30
days of temporary accommodations. If the associate is renting in the new
location, the associate is eligible for up to 14 days.


Home Sale Assistance


Cerner will provide home sale assistance through the Buyer Value Option (BVO)
Home Sale Program. The BVO program must be utilized in order to receive home
sale benefits from Cerner. If the associate’s property is not eligible, Cerner
may provide alternative home sale assistance. Associates must not list the home
for sale until a Graebel consultation has taken place and realtor compliance
confirmed. This benefit is recoverable per the Repayment Provision of this
Guideline.


Home Purchase Assistance


Cerner will reimburse normal and customary closing costs per the below grid. All
eligible closing costs will be direct-billed to Cerner if the associate uses a
Graebel-referred lender. If an alternate lender is used, the associate will pay
for closing costs and request reimbursement through Graebel after closing.
Associates that purchase a home in the receiving location within 12 months of
the effective date of the relocation are eligible to receive reimbursement for
the following administrative costs:


Cerner will provide reimbursement for:
Items payable in connection with loan:


Appraisal fee; credit report; lender’s inspection fee; application fee;
underwriting fee


Title Charges:


Settlement/closing fee; abstract/title search; title examination; title
insurance binder; documentation preparation; notary fees


Title Insurance:


Lender’s coverage; owner’s coverage


Government recording:


Recording fee; city/county tax/stamp; state tax/stamp


Additional settlement charges:


Survey; pest inspection


Other miscellaneous charges:


Tax service fee; express (courier) service; flood plain certificate; home
inspection


Other miscellaneous charges (only if required by lender):


Septic/well inspection; engineering inspection; roof inspection; radon
inspection


Attorney’s fees:


Lender’s or Borrower’s (when required by the state), up to a maximum of 1% or
purchase price or $1000, whichever is less in lieu of associate missing work to
finalize closing





Cerner will NOT provide reimbursement for loan or home purchase origination
fees; loan discounts; mortgage insurance application fees; or mortgage insurance
premiums. The home purchase assistance benefit is recoverable per the Repayment
Provision of this Guideline.


Non-Compliant Real Estate Agent


All real-estate brokers must either be referred by or pre-qualified by Graebel
as an approved realtor of their program. If the associate uses a real estate
agent for home sale or home purchase that was not referred by Graebel, or if the
real estate agent is not willing to comply with the required referral fee, the
associate is required to pay the non-compliant fee ($2,395) for each transaction
that was non-compliant. The fee will be withheld from the associate’s equity at
the home sale closing if equity exists, or the associate will pay the fee prior
to closing if equity does not exist. The fee will be deducted from the
associate’s closing costs reimbursement on a home purchase.







--------------------------------------------------------------------------------





Lease Break Assistance


If the associate has a rental agreement on a primary residence in the sending
location and is subject to a lease termination penalty or fee, Cerner will
reimburse the associate for actual costs up to a maximum of two months’ rent.
The associate must submit appropriate documentation including the original lease
agreement in the associate’s name, written documentation of lease termination
date and penalties from the landlord. The associate is expected to make every
effort to minimize all expenses related to the relocation. This amount is
recoverable per the Repayment Provision of this Guideline.


Relocation Allowance


Cerner will provide a $2,500 relocation allowance to cover additional
miscellaneous expenses associated with the relocation which are not otherwise
covered in this relocation package. Graebel will issue the relocation allowance
within 30 days of the associate’s hire or transfer date. This amount is
recoverable per the Repayment Provision of this Guideline.


Tax Considerations


The relocation allowance amount represents taxable income and the total
relocation expense also includes the additional taxes the associate owes as a
result of this payment. This is reflected on the associate’s form W-2 at the
conclusion of the tax year. Cerner pays/withholds the taxes on the associate’s
behalf so the net relocation allowance is received at the time of relocation.
Cerner pays the taxes at the IRS published supplemental rate. The relocation
allowance amount and the additional tax payment make up the total relocation
expense, however, and the associate will be responsible for repayment of the
entire amount under the Repayment Provision of this Guideline, as applicable.


Time Off


Cerner may provide up to 3 days of administrative time off. Time off must be
used within 30 days of hire or transfer date, cannot be used before the first
day of employment, and should be coordinated with the associate’s manager(s) to
ensure business needs are not negatively impacted.


Repayment Provision


The associate understands and agrees that in the event employment with Cerner
terminates voluntarily or involuntarily for cause within two (2) years from the
date any recoverable relocation benefit was received, the associated relocation
benefit is 100% recoverable during the first year and recoverable on a 12-month
prorated basis during the second year. Recoverable benefits are explicitly noted
as such in this Guideline. Cerner reserves the right to offset such amounts owed
to Cerner against all salary, bonuses, accrue d time off pay, expense
reimbursements and other Cerner monies owed to the associate, as allowable by
law. Cerner also reserves the right to collect such amounts through legal means
if necessary.


Miscellaneous


This Guideline shall not be considered or construed as an employment contract.
Furthermore, this Guideline does not confer upon the associate any right to
continued employment, nor does it supersede the associate’s individual
Employment Agreement or Cerner’s administrative practices. Cerner shall decide
disputes related to the rights under this Guideline with respect to any and all
parties. In deciding such disputes, Cerner shall have full and complete
discretionary authority to (i) construe and interpret the provisions of this
Guideline and to determine the right of any person to any interest in or
eligibility for any pay, reimbursement or other benefit under this Guideline,
and (ii) make any and all factual determinations necessary to determine the
right of any person to any interest in or eligibility for any pay, reimbursement
or other benefit under this Guideline, and no person shall be entitled to any
pay, reimbursement or other benefit under this Guideline if Cerner decides in
its discretion that there is no entitlement to that pay, reimbursement or other
benefit. Unless otherwise prohibited by applicable state law, this Guideline
shall be governed in accordance with the laws of the state of Missouri.







